Citation Nr: 1603690	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-27 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the time of certification in November 24, 2015, the Veteran was represented by the Florida Department of Veterans' Affairs; however, prior to certification to the Board on November, 2015, the Veteran submitted a new VA Form 21-22 on December 9, 2015, appointing the American Legion as his representative.  Because the request for a change in representation was received by the Board within 90 days of certification of his appeal, the Board recognizes the change in representation.  38 C.F.R. § 20.1304.  In January 2016, the American Legion submitted a brief in support of the Veteran's appeal.

In December 2015, the Veteran failed to show without good cause for a Video Conference hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2015).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his bilateral hearing loss disability in January 2011, and in his October 2012 appeal on a VA Form 9, he indicated that his hearing loss continued to worsen.  The Veteran requested another VA examination to assess the current severity of his disability.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his bilateral hearing loss disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his bilateral hearing loss.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA audiological
      examination.  All appropriate tests should be 
      conducted.  The entire claims file, including a copy of 
      this remand, must be made available to the examiner, 
      and the examination report should note review of the 
      file.
      
      If possible, pure tone thresholds at 1000, 2000, 3000, 
      and 4000 Hertz should be recorded for each ear, and a 
      puretone threshold average derived for each ear, as 
      well as a controlled speech discrimination score for 
      each ear, in accordance with 38 C.F.R. § 4.85 and 
      4.86.
      
      The examiner should render specific findings as to the 
      impact of the service-connected bilateral hearing loss 
      on the Veteran's ability to work, as well as its effects 
      on everyday life.
      
      These specific findings are needed to rate the 
      Veteran's disability in accordance with the rating 
      schedule.  It is therefore important that the examiner 
      furnish the requested information.

3.  Thereafter, adjudicate the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  If the benefit sought is denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




